                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

MELISSA HALL,                                 )
on behalf of herself                          )
and others similarly situated,                )
                                              )
             Plaintiff,                       )
                                              )
                          v.                  )      No. 17-cv-379
                                              )
COUNTY OF MILWAUKEE,                          )
DAVID A. CLARKE, JR., in his                  )      Hon. Lynn Adelman
Official capacity,                            )
                                              )
      Defendants.                             )      JURY TRIAL DEMANDED


                    MOTION TO WITHDRAW APPEARANCE

      NOW COMES Plaintiff, MELISSA HALL, by and through his attorneys,
LOEVY & LOEVY, and moves to withdraw Aisha Nicole Davis as counsel for
Plaintiff. In support, Plaintiff states as follows:

      1. Attorney Aisha Nicole Davis will shortly be concluding her employment at
Loevy & Loevy, the law firm that represents Plaintiff, MELISSA HALL, in the
above referenced matter.

     2. Plaintiff will continue to be represented by Arthur Loevy, Michael
Kanovitz, Scott Rauscher, Theresa Kleinhaus, & Sam Heppell.

      3. No prejudice will ensue to Plaintiffs or any other party if Ms. Davis is
permitted to withdraw her appearance in this matter.

      WHEREFORE, Plaintiffs respectfully requests that the Court enter an order
permitting the withdrawal of Aisha Nicole Davis’ appearance as counsel in this
matter.

                                              RESPECTFULLY SUBMITTED,
                                              /s/ Aisha N. Davis
                                              Aisha N. Davis
                                              Attorneys for Plaintiff

Dated: December 14, 2018




         Case 2:17-cv-00379-LA Filed 12/14/18 Page 1 of 2 Document 53
Arthur Loevy
Michael Kanovitz
Scott Rauscher
Theresa Kleinhaus
Sam Heppell
Loevy & Loevy 311 N. Aberdeen, 3rd FL
Chicago, IL 60607
Telephone: (312) 243-5900
Facsimile: (312) 243-5902
Aisha@Loevy.com

                              Certificate of Service

      I hereby certify that on December 14, 2018, I electronically filed the foregoing
papers with the Court Clerk using ECF system which will send notice to counsel of
record.

                                                     /s/ Aisha N. Davis




         Case 2:17-cv-00379-LA Filed 12/14/18 Page 2 of 2 Document 53
